*Confidential Treatment Requested

Exhibit 10p

Bristol-Myers Squibb Company

345 Park Avenue

New York, NY 10154

January 1, 2013

Sanofi

54, rue la Boétie

75008 Paris, FRANCE

Ladies and Gentlemen:

Reference is hereby made to that certain Master Restructuring Agreement, dated
as of September 27, 2012 (the “Master Restructuring Agreement”), by and between
Bristol-Myers Squibb Company, a Delaware corporation (“BMS”), and Sanofi, a
société anonyme organized under the laws of the French Republic (“Sanofi”).
Pursuant to Section 12.8 of the Master Restructuring Agreement, BMS and Sanofi
intend to modify, amend or otherwise supplement the Master Restructuring
Agreement as set forth herein. This letter shall be construed as an integral
part thereof. Capitalized terms used but not defined herein shall have the
meanings assigned to them in the Master Restructuring Agreement.

In consideration of the mutual covenants and the terms and conditions contained
herein, and for good, valuable and binding consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereby agree as
follows:

1. Exhibit A attached hereto contains a description of the status, as of
December 19, 2012, of the transfer of the marketing authorizations for the
Products currently held by BMS or its Affiliates that are set forth on Schedule
5.1(a) of the Master Restructuring Agreement and as amended hereto, the
remaining steps required to complete the transfer of such marketing
authorizations and the timeline for implementing such steps.

2. On the Initial Closing Date, Sanofi SA, a Swiss Affiliate of Sanofi, shall
purchase the [*] shares of Sanofi/Bristol-Myers Squibb SA held by Bristol-Myers
Squibb AG for a purchase price of [*] (“Swiss Purchase Price”) in accordance
with the agreement substantially in the form attached hereto as Exhibit B. The
Swiss Purchase Price shall be deducted from the remuneration to be made by JVA
to BMS in accordance with the terms and provisions of the Master Restructuring
Agreement, Amended and Restated Territory A Clopidogrel License, the Amended and
Restated Territory A Irbesartan License, and the Amended and Restated Territory
A Know-How License.

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

3. Section 3.3(a) of the Master Restructuring Agreement is hereby deleted in its
entirety and replaced with the following:

“(a) Each of the Parties shall (i) cause their Affiliate(s) and/or their
partnerships referenced herein, as applicable, to execute supply or tolling
agreements in substantially the forms attached hereto as Exhibits 3.3(a)[1] to
[5] as of the Initial Closing Date and (ii) agree in good faith to amend the
existing quality agreements prior to [*] to reflect changes in the underlying
responsibilities of the Parties and their Affiliates (“Quality Agreement
Amendments” and, together with the agreements referenced in clause (i) above,
the “Supply Agreements”), in order to memorialize the supply or tolling
arrangements for: (A) manufacturing finished Product tablets and packaging for
Clopidogrel Products in the U.S.; (B) packaging and releasing Irbesartan
Products and Clopidogrel Products for Mexico, Argentina and Colombia; and
(C) manufacturing Irbesartan API and Irbesartan intermediates for Irbesartan
Products throughout the world (other than in Japan) as described in this Article
III.”

4. Section 2.2 of the Master Restructuring Agreement is hereby amended as
follows to reflect that USIrbeJV shall use commercially reasonable efforts to
sell the inventory owned by USIrbeJV to wholesalers prior to the Initial Closing
Date1:

(a) by deleting the first sentence of subsection (b) in its entirety and
replacing it with the following:

“BMS’s overall remuneration for the sale of its interest in USIrbeJV,
forbearance of certain rights under the Alliance Agreements relating to
USIrbeJV, and continuing use of the BMS Brands in accordance with Article VI
hereof, shall consist of the payment (on a quarterly basis and payable in the
following quarter) of the applicable percentage (as set forth in Table 2.2(b)
below and subject to the provisions of Sections 2.2(c) and (d) herein) of IFRS
Net Sales in the U.S. of Irbesartan Products between the Initial Closing Date
and the Termination Date, less [*]. If the net first quarterly payment is [*],
then the balance of such amount shall be [*] from succeeding quarterly payments
until [*], at which time, no [*] shall apply to such quarterly payments.”

(b) by deleting subsection (e) in its entirety and replacing it with the
following:

“(e) [Intentionally Omitted]”

5. The Parties shall cooperate in good faith to agree upon an equitable
allocation of liabilities between the Parties and their respective Affiliates in
each of the Co-Marketing countries with respect to [*] for (a) Products sold by
BMS or its Affiliates prior to the Initial Closing Date and (b) Products sold on
or after the Initial Closing Date by Sanofi or its Affiliates from Transferred
Inventory. In all Co-Marketing countries, the principles set forth in the
applicable termination agreements for the Co-Marketing distribution agreements
shall apply and shall be supplemented with the following provisions, on a
country-by-country basis, when the liability for [*] cannot be clearly allocated
to a specific party:

 

  •  

Germany: BMS’s Affiliate in Germany shall manage and process, at its own cost
and expense, [*] from [*] until [*]. After [*], Sanofi shall manage and process,
at its own cost and expense, [*] of [*].

 

1  In the event that there are products remaining in the inventory held by
USIrbeJV as of the Initial Closing Date, such inventory shall be destroyed after
the Initial Closing Date. Costs of such destruction shall be equally shared
between Sanofi and BMS.

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

BMS shall manage and assume liability for [*] of [*] until [*]. After [*],
Sanofi shall manage and assume liability for [*] of [*].

 

  •  

Italy: BMS’s Affiliate in Italy shall manage and process, at its own cost and
expense, [*] of [*] through [*]. Sanofi shall manage and process, at its own
cost and expense, [*] of such [*] from and after [*].

 

  •  

Australia: No need for specific arrangements.

 

  •  

Argentina: BMS’s Affiliate in Argentina shall manage and process, at its own
cost and expense, [*] of [*] through [*]. Sanofi shall manage and process, at
its own cost and expense, [*] of such [*] from and after [*].

 

  •  

Greece: Sanofi shall manage and process, at its own cost and expense, [*] of [*]
as of the Initial Closing Date.

 

  •  

Spain: When the Sanofi Affiliate or the BMS Affiliate has sold [*]% or more of
the Products corresponding to a batch of [*], then [*]% of the [*] corresponding
to such batch shall be managed and processed by the Sanofi Affiliate or BMS
Affiliate, respectively (such party, the “Marketing Party”), that sold such
batch, at its own cost and expense. All costs of [*] for the [*] shall be the
sole responsibility of the Marketing Party. If either the Sanofi Affiliate or
the BMS Affiliate receives [*] that are part of the batches sold by the
Marketing Party, the party that received such [*] shall deliver such [*] to the
Marketing Party, together with a copy of any necessary documents related to such
[*]. Any costs for transferring such [*] to the Marketing Party shall be assumed
by the Marketing Party.

 

  •  

Mexico: Sanofi shall manage and process, at its own cost and expense, [*] of [*]
as of the Initial Closing Date.

For further clarity, notwithstanding Section 5.1 of the transition distribution
agreements to be executed by the Parties’ respective Affiliates and effective as
of the Initial Closing Date, Sanofi shall be responsible for the costs of [*]
sold on or after the Initial Closing Date pursuant to a transition distribution
agreement if the recall is caused by the fault or negligence of Sanofi or its
Affiliates.

In Co-Promotion countries, other than Canada, the management of returns shall be
managed by the Managing Partner in accordance with Section 5 of the Agreed
Principles for the Winding-Up of Local Partnerships, which is attached as
Exhibit 2.1(i) to the Master Restructuring Agreement.

Subject to Paragraph 9 below, in Canada, Section 5 of the Agreed Principles for
the Winding-Up of Local Partnerships is amended to the extent necessary to
reflect Exhibit C attached hereto when the liability for returns, rebates,
credits or chargebacks cannot be allocated to a Product sold by the local
Canadian partnership prior to the Initial Closing Date or by local Sanofi
Affiliate after the Initial Closing Date.

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

6. The Parties acknowledge that Sanofi and its Affiliates shall have the
exclusive right to distribute the Products in the relevant Territory as of the
Initial Closing Date. In those Co-Marketing countries where the applicable local
BMS Affiliates and the applicable local Sanofi Affiliates enter into transition
distribution agreements effective as of the Initial Closing Date, Sanofi shall
not enter into any new, or amend any existing, agreements or arrangements,
including tenders for supply contracts, after the Initial Closing Date where
such agreement or arrangement relate to a Products that is subject to such
transitory distribution agreement and would create an obligation (including,
without limitation, as a guarantor) or administrative or reporting burden on the
part of BMS or its local Affiliate after the Initial Closing Date, without BMS’s
prior written consent. If BMS consents to the entry into such agreement or
arrangement, then Sanofi shall indemnify, defend and hold harmless BMS and its
Affiliates from any [*] and [*]; provided, that BMS provides notice to Sanofi
and allows Sanofi to control the defense and settlement of any third party
claims for damages in a manner consistent with that described for cases where
BMS controls the defense and settlement of the German Actions as provided in
paragraph 7(i) below. For clarity, the preceding sentence shall not apply to
claims of personal injury or death based on product liability or similar claims,
the indemnification and liability for which shall remain governed by the Master
Restructuring Agreement.

7. For purposes of clarity:

(i) Sanofi acknowledges that, under the terms of the Master Restructuring
Agreement, (a) [*] may commence actions in [*] after the Initial Closing Date to
[*] the [*] that [*] on [*] prior to the Initial Closing Date (the [*]), (b) [*]
shall not [*], and (c) [*] shall belong to [*] and [*]. In addition to any
rights to indemnification that [*] may have under the applicable Alliance
Support Agreement in accordance with Section 9.1(a) of the Master Restructuring
Agreement, [*] shall indemnify, defend and hold harmless [*] from any [*] and
[*], against whom [*] and are [*]; provided that (a) a [*], must in each case,
[*]; and (b) [*] provides prompt notice to [*] and not [*], and [*] shall have
the right to [*]. In addition, [*] shall reimburse [*] for any [*] and [*].

(ii) With respect to:

(a) any lawsuits brought in countries in [*], after the Initial Closing Date
relating to [*], prior to the Initial Closing Date, [*] and/or

(b) any lawsuits brought by the [*] relating to [*], prior to the Initial
Closing Date, of [*],

such litigation shall be governed by section 7.2(b) of the Master Restructuring
Agreement, provided, that in any such litigation in which BMS participates,
(i) any damages or awards from such proceedings will be determined on a [*]
basis (as opposed to applying the [*] in [*] of the applicable Alliance Support
Agreement) and (ii) all key litigation decisions and strategies of BMS and
Sanofi (or of the BMS Partner and the Sanofi Partner if a Partnership is
involved) shall be mutually agreed by the Parties.

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

8. BMS shall assign to Sanofi, as of the Initial Closing Date, those tenders in
[*] and [*] listed in Exhibit D for which BMS has obtained, on or prior to the
Initial Closing Date, the third party consents necessary for the assignment of
such tender(s) to Sanofi. Promptly after the Initial Closing Date, BMS shall
provide to Sanofi a written list of such assigned tenders, together with a copy
of the consent letter obtained by BMS for the assignment of the tender(s).

For those tenders in [*] and [*], which third party consent for the assignment
to Sanofi has not been obtained by BMS as of the Initial Closing Date, BMS shall
continue to use commercial reasonably efforts to obtain such consent as soon as
reasonably practicable from and after the Initial Closing Date until [*]. Sanofi
shall assume all tenders for which BMS has obtained, on or prior to [*], the
consent to assignment to Sanofi. All tenders for which BMS has not obtained the
consent to the assignment to Sanofi on or prior [*] shall not be assigned to
Sanofi and shall remain with BMS (each a “Non-Assigned Tender” and,
collectively, the “Non-Assigned Tenders”).

For those tenders in [*] which have been entered into by [*] under contracts
with [*] and [*], [*] shall use its commercially reasonable efforts to terminate
its agreement with [*] with respect to the Irbesartan Products and Clopidogrel
Products to be supplied by [*] under said two contracts so that [*] may enter
into a new agreement with [*] for such supply. If [*] is unable to terminate its
agreement with [*] (the [*]), such agreement shall remain with [*].

BMS shall be solely liable for and shall indemnify, defend and hold harmless
Sanofi and its Affiliates from any [*] and [*]; provided, that Sanofi provides
notice to BMS and allows BMS to control the defense and settlement thereof in
the same manner as provided in paragraph 7(i) above for a German Action. For
clarity, the preceding sentence shall not apply to claims of personal injury or
death based on product liability or similar claims, the indemnification and
liability for which shall remain governed by the Master Restructuring Agreement.

Notwithstanding the foregoing, [*] shall make their commercially reasonable
efforts to supply Products that may be ordered from [*] by a Tender Contractee
under the Non-Assigned Tenders and the [*] in accordance with the terms of the
applicable tender (as communicated by [*] to [*]), if in the reasonable opinion
of [*], such direct supplies by [*] are legally feasible. If a Tender Contractee
under the Non-Assigned Tenders and the [*] refuses to purchase a Product
directly from [*] and requires that [*] supply such Product, then [*] will
endeavor in good faith to find a mutually acceptable, lawful solution that will
allow for such supply by [*].

9. Should [*] the [*] for a [*] after the Initial Closing Date in a manner that
results in [*]. Specifically, [*] shall apply the [*] first to their [*] and
only if [*] would the [*] assume responsibility for the [*]. The information and
calculation of the [*] shall be shared with [*] and agreed to [*] prior to [*].
New [*] and [*] information shall be [*] and adjusted accordingly.

10. The “Responsible Person” nominated for the Australia Pharmaceutical Benefits
Scheme (“PBS”) items has obligations regarding disclosure of information
according to

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

applicable Australian legislation. In the event that the transfer from BMS to
Sanofi of the “Responsible Person” for the Pharmaceutical Benefits Schedule
listing of relevant brands occurs after the Initial Closing Date, the Parties
agree to the following approach to fulfil these obligations:

 

  •  

BMS shall give authority to an authorized person at Sanofi to disclose
information for the relevant brands (Iscover® and DuoCover®) for the period from
the Initial Closing Date until the date on which Sanofi becomes the “Responsible
Person” (the “PBS Transition Period”), given that Sanofi shall have the required
sales data, but BMS will have been the Responsible Person for that period under
the PBS. After the PBS Transition Period, Sanofi shall make all required
disclosures under the PBS thereafter.

 

  •  

Sanofi shall give authority to an authorized person at BMS to disclose, as and
when required by law, with respect to sales during the period from [*] through
[*], such information and sales data that is required from the Responsible
Person during such period, given that BMS shall have the required sales data.

 

  •  

Copies of the authorities for disclosure shall be provided to the Department of
Health and Ageing before the transition date.

11. Schedule 2.10 (Inventory Purchase) to the Master Restructuring Agreement is
hereby replaced in its entirety with the Schedule 2.10 attached hereto.

12. Schedule 4.2(b) (Assigned Contracts) to the Master Restructuring Agreement
is hereby replaced in its entirety with the Schedule 4.2(b) attached hereto. To
the extent that any required consent for the assignment of an Assigned Contract
has not been received as of the Initial Closing Date, BMS shall use commercially
reasonable efforts to obtain such required consent and BMS and Sanofi shall work
together to negotiate in good faith a commercially reasonable and mutually
agreeable arrangement under which Sanofi would obtain the benefits and assume
the obligations thereunder, or under which BMS would enforce for the benefit of
Sanofi, with Sanofi assuming BMS’s obligations, any and all rights of BMS
against a third party thereto.

13. Schedule 5.1(a) (Marketing Authorizations) to the Master Restructuring
Agreement is hereby amended to reflect that the Duocover marketing authorization
in Mexico that had originally been identified as a marketing authorization to be
withdrawn will instead be transferred to the Sanofi Affiliate in Mexico.

14. Schedule 7.2(b) (Intellectual Property Actions) to the Master Restructuring
Agreement is hereby replaced in its entirety with the Schedule 7.2(b) attached
hereto.

15. Schedule 9.1 (Pending Claims) to the Master Restructuring Agreement is
hereby replaced in its entirety with the Schedule 9.1 attached hereto.

16. Except as expressly modified herein, the Master Restructuring Agreement,
including the exhibits schedules thereto, together with the other instruments
referred to therein, including the Settlement Agreement, the Alliance Agreements
and the Closing Date Agreements, is unchanged and remains in full force and
effect. In the event of a conflict between the terms of the Master Restructuring
Agreement and the terms of this letter agreement, the terms of this letter
agreement shall govern and control.

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

17. This letter agreement shall be governed by and construed in accordance with
the laws of the State of New York applicable to contracts executed and performed
entirely in that state, without regarding to any principles of conflicts of laws
thereof.

18. This letter agreement may be executed in one or more counterparts (including
by facsimile or email “PDF” transmission), and by the different Parties in
separate counterparts, each of which when executed shall be deemed to be an
original but all of which when taken together shall constitute one and the same
agreement.

[Remainder of Page Intentionally Left Blank]

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

Please acknowledge where indicated below that the foregoing represents your
understanding and agreement with respect to the matters described in this letter
agreement.

 

BRISTOL-MYERS SQUIBB COMPANY By:  

/s/ Charles Bancroft

Name:   Charles Bancroft Title:   Executive VP & Chief Financial Officer

Acknowledged and Agreed:

 

SANOFI By:  

/s/ Boisson Gilles

Name:   Boisson Gilles Title:   Authorized Representative

[Signature Page to Side Letter]

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

[*][NOTE: TABLE CONTENT IS OMITTED.]

SCHEDULE 2.10

INVENTORY PURCHASE

Transferred Inventory – Territories

PART A

 

Countries
Products

  

Products

  

SKU

  

Estimated

Future
Sales (in unit)

  

Estimated
Transferred
Inventory as
of Initial
Closing Date
(in units)

  

Estimated Unit
Cost

in local
currency
(before unit cost
mark-up

percentage)

  

Unit Cost

Mark-up

percentage

  

Estimated Unit
Cost
in local currency
(after unit cost
mark-
up  percentage)

  

Selling
Companies

  

Seller’s
Premises

  

Purchasing
Companies

MEXICO Plant 1622                        

Bristol-Myers

Squibb de

Mexico, S. de

R.L. de C.V.

                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                       

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

TOTAL MEXICO Plant

                                

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

MEXICO Market 1624                        

Bristol-Myers

Squibb de

Mexico, S. de

R.L. de C.V.

                                                                                
                                                                                
                                                                                
                                                                                
                                               

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

TOTAL MEXICO Market

                                

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

ARGENTINA

1744

                       

Bristol-Myers

Squibb

Argentina

S. R. L

                                                                                
                    

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

TOTAL ARGENTINA

                                

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

CANADA                        

Bristol-Myers

Squibb Canada

Co.

      1728                                                                     
                                                                                
                                                                                
              

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

TOTAL CANADA

                                

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

US                        

Bristol-Myers Squibb Sanofi-

Synthelabo

Partnership

      1658                               Bulk 1248                              
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

TOTAL US

                                

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

PUERTO RICO                        

Bristol-Myers

Squibb Puerto

Rico/Sanofi-

Synthelabo

Puerto Rico

      1682                                                                     
                                                                                
                                                                                
                                                                                
                                                     

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

TOTAL PUERTO RICO

                                

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

AUSTRALIA                        

Bristol-Myers

Squibb

Australia

Pty. Ltd

      1741                                                                     
                                                                                
                                                                                
              

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

TOTAL AUSTRLIA

                                

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

SPAIN                        

Bristol-Myers Squibb, S.A.U.

      1395                                                                     
                                                                                
                                                                                
                                                                          

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

TOTAL SPAIN

                                

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

GREECE                        

Bristol-Myers Squibb A.E.

      1597                                                                     
                                                                                
                                                                                
                                                                          

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

TOTAL GREECE

                                

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

GERMANY                        

Bristol-Myers Squibb GmbH & Co.

 

KGaA

      1332                                                                     
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

TOTAL GERMANY

                                

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

ITALY                        

Bristol-Myers Squibb S.r.l.

      1340                                                                     
                                                                                
                                   

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

   TOTAL ITALY                                 

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

PART B

 

Countries
Products

  

Products

  

SKU

  

Selling
Companies

  

Purchasing Companies

Austria

   Clopidogrel                     

Belgium

   Clopidogrel                                                                  
      Irbesartan                                                               
                                                                                
                                            

Denmark

   Clopidogrel                                 

Finland

   Clopidogrel                                 

France

   Clopidogrel         

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

Countries
Products

  

Products

  

SKU

  

Selling
Companies

   Purchasing Companies                                                         
                  Irbesartan                                                   
                                                                                
                                                                                
                                                           

Hong Kong

   Clopidogrel                                 

Ireland

   Clopidogrel         

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

Countries

Products

  

Products

  

SKU

  

Selling
Companies

   Purchasing Companies                            Irbesartan          Italy   
Clopidogrel                                              The Netherlands   
Clopidogrel                                                 Irbesartan         
                                                                                
                           Norway/Iceland    Clopidogrel                        
                     Portugal    Clopidogrel                         Irbesartan
                                

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

Countries
Products

  

Products

  

SKU

  

Selling
Companies

   Purchasing Companies                                                         
                           Sweden    Clopidogrel                              
               Switzerland    Clopidogrel                                       
                                                                     Irbesartan
                                                                                
                                                           

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

Countries
Products

  

Products

  

SKU

  

Selling
Companies

   Purchasing Companies             United Kingdom    Clopidogrel               
         Irbesartan                                                            
        

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

SCHEDULE 4.2(b)

ASSIGNED CONTRACTS

 

1. Contracts with [*].

 

  a) Agreement effective April 1, 2009 between [*] and [*].

 

  b) Amending Agreement No. 1 effective as of July 15, 2010 between [*] and [*]

 

  c) Amending Agreement No. 2 effective as of April 26, 2011 between [*] and
[*].

 

2. Additional [*] contracts.

 

  a) Industry Support Agreement effective as of November 18, 2010 among [*], [*]
and [*].

 

  b) Confidential Disclosure Agreement dated as of October 8, 2010 among [*],
and [*].

 

  c) Confidential Disclosure Agreement dated as of March 23, 2011 between [*]
and [*].

 

  d) Professional Services Agreement dated March 15, 2012, between [*] and [*]
(each, a duly authorized representative of the [*] of the first part, and [*] of
the second part.

 

  e) Non-Disclosure Agreement dated as of February 8, 2012 between [*] and [*].

 

  f) Confidential Disclosure Agreement dated as of July 12, 2011 between [*] and
[*].

 

  g) Confidential Disclosure Agreement dated as of February 14, 2012 between [*]
and [*].

 

  h) Confidential Disclosure Agreement dated as of March 1, 2011 between [*] and
[*].

 

  i) Professional Services Agreement dated as of January 10, 2012 between [*]
and [*].

 

  j) Confidential Disclosure Agreement dated as of December 22, 2011 between [*]
and [*].

 

  k) Professional Services Agreement effective as of May 10, 2012 between [*]
and [*].

 

  l) Convention de Non-Divulgation de Renseignements Confidentiels effective as
of February 28, 2012 between [*] and [*]

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

SCHEDULE 7.2(b)

INTELLECTUAL PROPERTY ACTIONS

[*] [NOTE: TABLE CONTENT IS OMITTED]

Clopidogrel

 

Type of
Action
Brought

  

Country/

Jurisdiction/

Court

  

Parties

  

Patents and Expiration

Dates, Including

Extensions (in each

case, if applicable)

  

Date

Suit

Filed

                                                                                
                                                                                
                             

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

Irbesartan

 

Type of
Action
Brought

  

Country/

Jurisdiction/

Court

  

Parties

  

Patents and Expiration

Dates, Including

Extensions (in each

case, if applicable)

  

Date

Suit

Filed

                                                                                
                                                                                
                                                                                
                    

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

SCHEDULE 9.1

PENDING CLAIMS

[*] [NOTE: TABLE CONTENT IS OMITTED]

Claims set forth on Schedule 7.2(b) are incorporated by reference in all
instances where either Sanofi or BMS or their respective Affiliates (including
the alliance partnerships) face actual or threatened liability.

Clopidogrel

 

Type of
Action
Brought

  

Country/

Jurisdiction/

Court

  

Parties

  

Description

  

Date

Suit

Filed

                                                                                
                                                                                
                 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

Irbesartan

 

Type of
Action
Brought

  

Country/

Jurisdiction/

Court

  

Parties

  

Description

  

Date

Suit

Filed

                       

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

Exhibit A

Transfer of Marketing Authorizations

[*] [NOTE: TABLE CONTENT IS OMITTED]

MAs to be transferred to Sanofi

The following information represents the best knowledge and intentions of the
Parties as of the date of the side letter and is subject to change based on
interactions and feedback from regulators.

There are no ongoing regulatory procedures that impact the proposed submission
dates and there are no clinical trials being conducted for the MAs described
below.

The ownership of the Irbesartan and Irbesartan hydrochlorotiazide Company Core
Data Sheets will be transferred to Sanofi at the time the E2B files and Excel
sheets from BMS are imported into the Sanofi’s Pharmacovigilance database
(AWARE) or at the time the approval of the last MAH transfer is approved
Worlwide, whichever comes first.

 

Country

  

Product
name

  

MA number
(s)

  

License
type

  

General description of HA

transfer process

  

Fees
(USD)

  

BMS obligations

  

Sanofi obligations

  

Expected
submission
date

  

Expected
approval
date

  

Comments

                             

 

 

 

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

MAs to be withdrawn by BMS

 

Country

  

Product

name

  

MA number (s)

  

License

type

  

Actual
Submission date

  

Approval date

Actual (A)

Expected (E)

                                            

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

Cease of BMS as Sanofi’s regulatory agent

 

Country

  

Product

name

  

MA

number

(s)

  

License

type

  

BMS obligations

  

Sanofi obligations

  

Expected
submission

date

  

Expected
effective

date

                                                              

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

Exhibit B

Swiss Share Purchase Agreement

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

EXECUTION VERSION

TRANSFER OF SHARE AGREEMENT

AMONG

SANOFI SA, a company registered under Swiss law, having its head office at 3
route de Montfleury, 1214 Vernier, Switzerland,

(hereinafter referred to as “SASA”),

and

BRISTOL-MYERS SQUIBB AG, a company registered under Swiss law, having its head
office at Neuhodstrasse 6, 6340 Baar, Swizerland,

(hereinafter referred to as “BMS AG”),

SASA and BMS AG shall also be hereinafter referred to as “Party” or collectively
as the “Parties”, as the case may be.

WITNESSETH

WHEREAS, on September 27, 2012 Sanofi entered into a Master Restructuring
Agreement with Bristol-Myers Squibb to simplify the overall governance,
operating and financial principles of its alliance with respect to Ibersartan
products worldwide (other than Japan, which is not cover by its alliance) and
Clopidogrel products worldwide (other than in Japan, which is not covered by its
alliance, and the U.S.);

WHEREAS, in Switzerland the owner of the marketing authorizations of Irbesartan
products and Clopidogrel products is the company SANOFI/BRISTOL-MYERS SQUIBB SA
(hereinafter referred to as SANOFI/BMS), which its head office at 3route de
Montfleury, 1214 Vernier Switzerland;

WHEREAS, SANOFI/BMS is owned by SASA for [*] and BMS AG for [*];

WHEREAS, according to the Master Restructuring Agreement, at the closing date on
January 1, 2013, SANOFI/BMS shall be owned at 100% by SASA;

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the mutual agreements and undertakings
contained herein, the Parties, intending to be legally bound hereby, agree as
follows;

ARTICLE 1

BMS AG shall transfer to SASA [*] of SANOFI/BMS. Each share has a face value of
[*].

ARTICLE 2

The price of the transaction is [*]. The payment shall be done on January 1,
2013.

ARTICLE 3

The transfer of the property rights shall be effective on January 1, 2013.

ARTICLE 4

BMS AG confirms and guarantees that the [*] have no pledge, no mortgage or any
other obligation, which can prevent the transfer, annihilate or reduce the
rights of BMS AG on the [*].

ARTICLE 5

On January 1, 2013, [*] shall resign of the board of Directors of SANOFI/BMS
with immediate effect.

ARTICLE 6

All disputes arising out of or in connection with this agreement shall be
settled by the competent court in Geneva, Switzerland, in accordance with Swiss
Law.

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this agreement to be executed
by their duly authorized representatives as of the date first above written.

 

Vernier,  

 

     

 

SANOFI SA

   

 

BRISTOL-MYERS SQUIBB AG

By:  

 

    By:  

 

Name:   Fabrizio Guidi     Name:   Title:   Country Manager     Title:   By:  

 

    By:  

 

Name:   Robert-Henri Séchaud,     Name:   Title:   Licence Manager     Title:  

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

Exhibit C

[*] [NOTE: CONTENT IS OMITTED]

Return Process Proposal for Canada

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

Exhibit D

List of Tender Offers in Italy and Mexico to be assigned by BMS Affiliates to
Sanofi Affiliates

[*] [NOTE: TABLE CONTENT IS OMITTED]

List of Tenders in Italy

 

Customer name

   Type of tender    Entry date    Tender
n.    Product    Q.ty    Last
price    disc.
%    start
from    end to    decision n.                                                   
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
  

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

List of Tenders in Mexico

 

Institution

  

Product

  

Units in 2013

  

End Date

                                                                                

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION